                     FIN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


MAX C. KANT, Husband and Wife; and
ANN M. KANT, Husband and Wife;
                                                                  8:18CV573
                      Plaintiffs,

        vs.                                                         ORDER

THE SECURITY NATIONAL BANK OF
SIOUX CITY, IOWA,

                      Defendant.


       This matter is before the Court on a Stipulation and Motion for Order of Dismissal

and Release of Bond (Filing No. 30) filed by the parties in this matter. Parties have settled

their various disputes.

       Prior to transfer of this case to The United States District Court for the District of

Nebraska, the plaintiffs were required to post a $10,000 bond to be held by the Clerk of

Court for the District Court of Wayne County, Nebraska (Filing No. 6-2). Accordingly,

       IT IS ORDERED THAT the Parties’ Stipulation and Motion for Order of Dismissal

and Release of Bond (Filing No. 30) is hereby granted. The Parties are hereby dismissed

from their respective claims with prejudice with each party to bear their own costs. The

Clerk of the District Court of Wayne, County Nebraska, for the purposes of this litigation,

is hereby authorized to release the bond.

       Dated this 13th day of May, 2019.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
